Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/815,770 filed 03/11/2020 and Amendment filed 05/03/2022.
Claims 1-20 remain pending in the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 05/03/2022, with respect to claims 1-20 have been fully considered and are mostly persuasive.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andre M. Szuwalski (Registration No. 35,701) on 05/16/2022.
The application has been amended as follows: 
To Claims
Claim 1 line 18 after “information” delete “indicative” insert --to a circuit receiving said transmission signal for determining--
Claim 7 line 1 after “claim 1,” delete “further comprising” insert --wherein the circuit receiving said transmission signal comprises:--

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as a signal transmitter coupled to the capacitor and powered from the capacitor, the signal transmitter further coupled to the sensing circuit, wherein the signal transmitter responds to the activation signal from the sensing circuit by operating to: activate and transmit a transmission signal in response to the activation signal being switched to the second value; and discontinue transmission of the transmission signal and deactivate in response to the activation signal being switched to the first value; wherein a duration of a time interval elapsing between each de-activation and a subsequent activation of the signal transmitter provides information to a circuit receiving said transmission signal for determining of an amount of energy harvested by the energy-harvesting electric generator among all limitations of claim 1 as currently written; a signal transmitter coupled to the capacitor and powered from the capacitor, the signal transmitter further coupled to the sensing circuit, wherein the signal transmitter responds to the activation signal from the sensing circuit by operating to: activate and transmit a transmission signal in response to the activation signal being switched to the second value; and discontinue transmission of the transmission signal and deactivate in response to the activation signal being switched to the first value; signal receiving circuitry configured to receive the transmission signal transmitted by the signal transmitter of the at least one (plurality) sensor(s); and processing circuitry coupled to the signal receiving circuitry that is configured to: measure from received transmission signals a duration of a time interval elapsing between each de-activation and a subsequent activation of the signal transmitter; and produce, as a function of the measured duration, an output signal indicative of the energy harvested by the energy-harvesting electric generator of the at least one sensor among all limitations of claims 8, 17 as currently written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Sato et al. (US Patent Application Publication) discloses The energy harvesting element 2, wherein  electric charge power-generated and supplied to the capacitor 3 by the harvesting element 2 is influenced by an external environment, supply power is unstable against a lapse of time (paragraph [0022]), and wherein  switch 6a is a switch element for putting an electric connection relationship between the photovoltaic power generation element 2a and the load circuit 5a into “connected” or “disconnected”. In response to the logic level of the control signal output by the voltage detection circuit 25, the switch 6a switches between “connected” and “disconnected” (paragraph 0038]), but lacks specific arrangements of steps/elements in the manner recited in the instant claims, such as a signal transmitter coupled to the capacitor and powered from the capacitor, the signal transmitter further coupled to the sensing circuit, wherein the signal transmitter responds to the activation signal from the sensing circuit by operating to: activate and transmit a transmission signal in response to the activation signal being switched to the second value; and discontinue transmission of the transmission signal and deactivate in response to the activation signal being switched to the first value; wherein a duration of a time interval elapsing between each de-activation and a subsequent activation of the signal transmitter provides information to a circuit receiving said transmission signal for determining of an amount of energy harvested by the energy-harvesting electric generator among all limitations of claim 1 as currently written; a signal transmitter coupled to the capacitor and powered from the capacitor, the signal transmitter further coupled to the sensing circuit, wherein the signal transmitter responds to the activation signal from the sensing circuit by operating to: activate and transmit a transmission signal in response to the activation signal being switched to the second value; and discontinue transmission of the transmission signal and deactivate in response to the activation signal being switched to the first value; signal receiving circuitry configured to receive the transmission signal transmitted by the signal transmitter of the at least one (plurality) sensor(s); and processing circuitry coupled to the signal receiving circuitry that is configured to: measure from received transmission signals a duration of a time interval elapsing between each de-activation and a subsequent activation of the signal transmitter; and produce, as a function of the measured duration, an output signal indicative of the energy harvested by the energy-harvesting electric generator of the at least one sensor among all limitations of claims 8, 17 as currently written. The Prior art Shirahata et al. (US Patent 9,318,951) discloses power source control device for controlling supply of power from a power source to a load, in particular, a power source control device and the other effective for a power source that generates an extremely small amount of power, such as, for example, a vibration energy harvester (col. 1, ll.15-20), wherein  a configuration of a power source control device according to a first embodiment of the present invention. In FIG. 1, between a vibration energy harvester 1, which is a power source, and a DC-DC converter 4, a rectifier circuit 2 for rectifying a current generated by the vibration energy harvester 1, power storage element 3 for storing the current rectified by the rectifier circuit 2, such as a capacitor, and a voltage detector 5 for detecting an input-side voltage of the DC-DC converter 4 are connected in the stated order along an input power feeder SL1 (col. 3, ll.10-19); wherein the vibration energy harvester 1 is generating power, the charging voltage (V3) of the power storage element 3 increases but does not exceed the first threshold value Vd1 and the DC-DC converter 4 still remains deactivated (col. 9, ll.7-10), but lacks specific arrangements of steps/elements in the manner recited in the instant claims, such as a signal transmitter coupled to the capacitor and powered from the capacitor, the signal transmitter further coupled to the sensing circuit, wherein the signal transmitter responds to the activation signal from the sensing circuit by operating to: activate and transmit a transmission signal in response to the activation signal being switched to the second value; and discontinue transmission of the transmission signal and deactivate in response to the activation signal being switched to the first value; wherein a duration of a time interval elapsing between each de-activation and a subsequent activation of the signal transmitter provides information to a circuit receiving said transmission signal for determining of an amount of energy harvested by the energy-harvesting electric generator among all limitations of claim 1 as currently written; a signal transmitter coupled to the capacitor and powered from the capacitor, the signal transmitter further coupled to the sensing circuit, wherein the signal transmitter responds to the activation signal from the sensing circuit by operating to: activate and transmit a transmission signal in response to the activation signal being switched to the second value; and discontinue transmission of the transmission signal and deactivate in response to the activation signal being switched to the first value; signal receiving circuitry configured to receive the transmission signal transmitted by the signal transmitter of the at least one (plurality) sensor(s); and processing circuitry coupled to the signal receiving circuitry that is configured to: measure from received transmission signals a duration of a time interval elapsing between each de-activation and a subsequent activation of the signal transmitter; and produce, as a function of the measured duration, an output signal indicative of the energy harvested by the energy-harvesting electric generator of the at least one sensor among all limitations of claims 8, 17 as currently written.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
05/17/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851